                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 1 of 12



                                                                         1 Sarah J. Odia
                                                                           Nevada Bar No. 11053
                                                                         2 sjo@paynefears.com
                                                                           PAYNE & FEARS LLP
                                                                         3 6385 S. Rainbow Blvd., Suite 220
                                                                           Las Vegas, Nevada 89118
                                                                         4 Telephone: (702) 851-0300
                                                                           Facsimile: (702) 851-0315
                                                                         5
                                                                           Christina M. Paul
                                                                         6 pro hac vice admitted
                                                                           K&L GATES LLP
                                                                         7 200 S. Biscayne Blvd., Ste. 3900
                                                                           Miami, FL 33131
                                                                         8 Telephone: (305) 539-3316
                                                                           Facsimile: (305) 358-7095
                                                                         9
                                                                           Attorneys for Defendants and Cross-Defendants
                                                                        10 WHITE RIVER MARINE GROUP, TRACKER
                                                                           MARINE GROUP, TRACKER MARINE, LLC,
                                                                        11 AND TRACKER MARINE RETAIL, LLC
PAYNE & FEARS LLP




                                                                        12                           UNITED STATES DISTRICT COURT
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13                                    DISTRICT OF NEVADA
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 JOSEPH TODD DUNLAP, an individual,              Case No.: 2:19-cv-00189-JCM-BNW
                                                                           MONA DUNLAP, an individual,
                                                                        15
                                                                                          Plaintiffs,
                                                                        16
                                                                                   v.                                      JOINT STIPULATED AGREEMENT
                                                                        17                                                 GOVERNING THE PROTECTION
                                                                           DOMINIC AMATO, an individual, WHITE             AND USE OF CONFIDENTIAL
                                                                        18 RIVER MARINE GROUP, a Missouri business         INFORMATION
                                                                           entity, TRACKER MARINE GROUP, a
                                                                        19 Missouri business entity, TRACKER MARINE
                                                                           LLC, a Missouri limited liability company,
                                                                        20 TRACKER MARINE RETAIL, LLC, a
                                                                           Delaware limited liability company, DOES 1
                                                                        21 through X, inclusive, and ROE
                                                                           CORPORATIONS 1 through X, inclusive, and
                                                                        22 ROE LIMITED LIABILITY COMPANIES 1
                                                                           through X, inclusive,
                                                                        23
                                                                                          Defendants.
                                                                        24 _______________________________________

                                                                        25
                                                                             DOMINIC AMATO,
                                                                        26
                                                                                         Cross-Complainant,
                                                                        27
                                                                                   v.
                                                                        28
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 2 of 12



                                                                         1 WHITE RIVER MARINE GROUP, TRACKER
                                                                           MARINE GROUP, TRACKER MARINE, LLC,
                                                                         2 AND TRACKER MARINE RETAIL, LLC,

                                                                         3                  Cross-Defendants.

                                                                         4

                                                                         5          The parties enter this Joint Stipulated Agreement Governing the Protection and Use of
                                                                         6 Confidential Information (the “Agreement”) to preserve the confidentiality of certain materials. The

                                                                         7
                                                                             parties hereby stipulate that a Protective Order may be entered by this Court as follows:
                                                                         8
                                                                                    1.      All documents and information produced by the parties in this action shall be used
                                                                         9
                                                                             by any party receiving them solely for the purposes of preparing for and conducting the above-
                                                                        10

                                                                        11 captioned litigation, including any appeals therefrom, and not for any other purpose whatsoever.
PAYNE & FEARS LLP




                                                                        12          2.      The term “Confidential,” for purposes of this Agreement, shall mean any
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 information, document or thing so designated by any party to this litigation or any third party
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 producing information, documents or things in this litigation, including (without limitation)

                                                                        15
                                                                             documents, information contained in documents or other media (including any form of optical or
                                                                        16
                                                                             magnetic storage media), and information revealed during a deposition, in response to a subpoena,
                                                                        17
                                                                             or in an interrogatory answer or an admission. The designation of “Confidential” may be placed on
                                                                        18
                                                                        19 documents and information which are a trade secret, confidential business information, proprietary

                                                                        20 information, and/or personal information. The term “documents” shall include any hard copy

                                                                        21 documents or electronically stored information—including writings, drawings, graphs, charts,

                                                                        22
                                                                             photographs, sound recordings, images, electronic mail (“e-mail”), text messages, and other data or
                                                                        23
                                                                             data compilations—stored in any medium from which information can be obtained either directly
                                                                        24
                                                                             or, if necessary, after translation by the responding party into a reasonably usable form.
                                                                        25
                                                                                    3.      The Designations shall be as follows:
                                                                        26

                                                                        27                  (a)     Written information or documents, or any portion thereof, shall be designated

                                                                        28 as “Confidential” by placing on each page a stamp or notice stating “CONFIDENTIAL” in a manner


                                                                                                                             -2-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 3 of 12



                                                                         1 that will not interfere with the legibility of the written information.

                                                                         2                  (b)     Interrogatory responses containing “Confidential” information shall be set
                                                                         3
                                                                             forth on separate pages from interrogatory responses which do not contain such information and all
                                                                         4
                                                                             pages of interrogatory responses containing “Confidential” shall be produced in a separate package
                                                                         5
                                                                             from interrogatory responses which do not contain such information.
                                                                         6
                                                                                            (c)     Documents produced, filed, or served by a party and designated
                                                                         7

                                                                         8 “Confidential” shall be so marked by such party prior to or at the time they are produced, filed, or

                                                                         9 served. Documents produced by a third party as to which a “Confidential” designation is claimed

                                                                        10 by any person shall be so designated within ten days after they are produced, and shall be treated as

                                                                        11
                                                                             “Confidential” during the intervening time.
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                    4.      Information disclosed at a deposition may be designated as “Confidential” by a
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                             statement on the record that the testimony, or part of the testimony, is “Confidential” and subject to
                                                                        14

                                                                        15 the provisions of this Agreement. In addition, the transcript of such a deposition and all information

                                                                        16 exchanged in such a deposition shall be considered “Confidential” for a period of ten days after

                                                                        17 receipt of the deposition transcript. During those ten days, any party may designate any additional

                                                                        18 portion or the entire transcript as “Confidential” and all other persons given notice of the designation
                                                                        19
                                                                             shall treat the information accordingly.
                                                                        20
                                                                                    5.      Use of the confidential information shall be as follows:
                                                                        21
                                                                                            (a)     Documents and/or information designated as “Confidential” shall be used
                                                                        22

                                                                        23 only for purposes of this litigation and shall not be disclosed, given, shown, made available or

                                                                        24 communicated in any way to anyone other than the following:

                                                                        25                          (i)    Attorneys representing a Party to the action, and the employees of
                                                                        26
                                                                             such attorneys or their law firms, but only for the purposes set forth in this Agreement;
                                                                        27
                                                                                                    (ii)   Outside legal counsel for the parties involved in this litigation, and
                                                                        28


                                                                                                                             -3-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 4 of 12



                                                                         1 such legal counsels’ staff;

                                                                         2                          (iii)   The Court, Court personnel and, if the Court so elects, any other
                                                                         3
                                                                             person designated by the Court as a Qualified Person after notice and hearing of the Parties;
                                                                         4
                                                                                                     (iv)   Agents, independent contractors, consultants, advisors, or experts
                                                                         5
                                                                             consulted by or on behalf of any of the Parties, but only for the purposes set forth in this Agreement,
                                                                         6
                                                                             and only if said persons sign a document in the form of Attachment A agreeing to be bound by the
                                                                         7

                                                                         8 terms of this Agreement (such signed document to be maintained by counsel for the receiving party);

                                                                         9                          (v)     Employees of third-party contractors engaged by outside legal
                                                                        10 counsel and involved solely in one or more aspects of organization, copying, filing, coding,

                                                                        11
                                                                             converting, storing, or retrieving data or designing programs for handling data in connection with
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                             this litigation, including providing computerized litigation support;
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                                                    (vi) The Parties hereto, but only for the purposes set forth in this Agreement;
                                                                        14

                                                                        15                          (vii)   An expert hired by a party for the purpose of giving advice or

                                                                        16 testimony and agrees to be bound by this Agreement and use the information for the purposes of

                                                                        17 this litigation only;

                                                                        18                          (viii) Court reporters employed in connection with this action; and
                                                                        19
                                                                                                    (ix)    In-house counsel for Defendants may be permitted by their counsel to
                                                                        20
                                                                             view documents marked by an opposing party as “Confidential” only in connection with preparation
                                                                        21
                                                                             for or at a discovery matter, deposition, hearing, trial, litigation related matter, appeal matter or
                                                                        22

                                                                        23 settlement conference. These individuals shall not be permitted to retain a copy of any such

                                                                        24 document or information at the conclusion of the litigation, including any copies or notes regarding

                                                                        25 such documents or information, and during the pendency of this litigation, the documents shall be

                                                                        26
                                                                             viewed and information used for purposes of this litigation only.
                                                                        27
                                                                                            (b)     Only outside counsel of record in this action may authorize the access to or
                                                                        28


                                                                                                                              -4-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 5 of 12



                                                                         1 disclosure of any documents or information designated as “Confidential” to any person authorized

                                                                         2 to have access to such information pursuant to paragraph 5(a), and each such person to whom any

                                                                         3
                                                                             such information is disclosed or made available may be permitted by their counsel to view
                                                                         4
                                                                             documents marked by an opposing party as “Confidential” only in connection with preparation for
                                                                         5
                                                                             or at a discovery matter, deposition, hearing, trial, litigation related matter, appeal matter or
                                                                         6
                                                                             settlement conference. These individuals shall not be permitted to retain a copy of any such
                                                                         7

                                                                         8 document or information at the conclusion of the litigation, including any copies or notes regarding

                                                                         9 such documents or information, and during the pendency of this litigation, the documents shall be

                                                                        10 viewed and information used for purposes of this litigation only.

                                                                        11
                                                                                            (c)    The obligations set forth herein extend to, but are not limited to, copies,
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                             summaries, extracts, paraphrases and notes made by any person to whom such documents
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                             designated as “Confidential” are disclosed pursuant to this Agreement.
                                                                        14

                                                                        15          6.      To the extent that any “Confidential” documents and/or information are produced

                                                                        16 without being designated as such, that disclosure shall be deemed an inadvertent disclosure. Upon

                                                                        17 the request of any party for proper designation of an improperly designated or non-designated

                                                                        18 document, all copies of the document shall be marked with the proper designation and the document
                                                                        19
                                                                             shall be retrieved by outside counsel from any person who would not have been allowed access to
                                                                        20
                                                                             the document if it had been properly designated.
                                                                        21
                                                                                    7.      No party shall file a document under seal without first having obtained an order
                                                                        22

                                                                        23 granting leave to file under seal on a showing of particularized need. If a party wishes to file any

                                                                        24 documents and/or information designated “Confidential” with the Court, it shall advise the party

                                                                        25 claiming confidentiality that is wishes to file said documents and in the meantime shall do

                                                                        26
                                                                             everything necessary to ensure that such information is impounded, kept under seal, and unavailable
                                                                        27
                                                                             to the public, including observing all requirements of any applicable local rules. The party wishing
                                                                        28


                                                                                                                            -5-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 6 of 12



                                                                         1 to file documents and/or information designated as “Confidential” shall immediately file a motion

                                                                         2 to seal with the Court that 1) sets forth the factual and legal basis for departing from the policy that

                                                                         3
                                                                             Court filings be public; 2) describes the documents and/or information proposed to be filed under
                                                                         4
                                                                             seal with as much particularity as possible; and 3) specifies the proposed duration of the requested
                                                                         5
                                                                             sealing. All “Confidential” documents and/or information proposed to be filed under seal shall be
                                                                         6
                                                                             filed separately in a plain envelope affixed with the following statement:
                                                                         7

                                                                         8                  SEALED DOCUMENT

                                                                         9                  JOSEPH TODD DUNLAP, et. al., v. DOMINIC AMATO, et. al.,
                                                                                            Case No.: 2:19-cv-00189-JCM-PAL.
                                                                        10
                                                                                    If a document or thing produced cannot conveniently be marked as required by this
                                                                        11
PAYNE & FEARS LLP




                                                                             Agreement, the parties shall confer and agree in writing on an appropriate method of marking or
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13 otherwise identifying as “Confidential” such document or thing. The party claiming confidentiality
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14 shall notify the Clerk that what has been filed should be accorded the treatment required by this

                                                                        15 Agreement.

                                                                        16
                                                                                    8.      Within sixty (60) days after the conclusion of this litigation, including all appeals,
                                                                        17
                                                                             any “Confidential” documents and/or information, including copies and originals (except
                                                                        18
                                                                             documents in the files of the Court, and except for documents retained in counsel’s files, which will
                                                                        19
                                                                             continue to be subject to the provisions of this Agreement, and which were filed in Court, or marked
                                                                        20

                                                                        21 as exhibits at depositions, at trial, or in affidavits, or which contain work product) shall, at the

                                                                        22 election of the party who designated the documents and/or information “Confidential” be certified

                                                                        23 as destroyed, or returned to the designating party at the designating party’s expense.

                                                                        24
                                                                                    9.      Neither the termination of this lawsuit nor the termination of employment of any
                                                                        25
                                                                             person who has had access to any “Confidential” documents and/or information shall relieve any
                                                                        26
                                                                             person from the obligation of maintaining the confidentiality of such information and/or documents.
                                                                        27

                                                                        28          10.     Nothing in this Agreement shall prohibit the use of, or reference to, any



                                                                                                                             -6-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 7 of 12



                                                                         1 “Confidential” documents and/or information in Court or at trial; provided, however, that the party

                                                                         2 using or planning to use such documents and/or information shall take whatever steps are necessary

                                                                         3
                                                                             to eliminate or minimize the risk of disclosure. Such steps shall include bringing to the Court’s
                                                                         4
                                                                             attention the intention to disclose “Confidential” documents and/or information in open court and
                                                                         5
                                                                             requesting the assistance of the Court in limiting disclosure. Prior to trial of the action, counsel for
                                                                         6
                                                                             the parties shall attempt to reach agreement on the handling of “Confidential” documents and/or
                                                                         7

                                                                         8 information at trial, and shall submit such agreement, or proposals if no agreement can be reached,

                                                                         9 to the Court for consideration.

                                                                        10          11.     Nothing in this Agreement shall prevent or otherwise restrict counsel from rendering
                                                                        11
                                                                             advice to their clients and, in the course thereof, relying generally on their examination of
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                             “Confidential” documents and/or information; provided, however, that in rendering such advice and
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                             otherwise communicating with such client, counsel shall not make specific disclosure of any
                                                                        14

                                                                        15 “Confidential” documents except as allowed by paragraph 5 above.

                                                                        16          12.     Challenging the designations:

                                                                        17                  (a)     No party concedes that any document or information designated
                                                                        18 “Confidential” by any other person does in fact contain or reflect confidential, sensitive, or
                                                                        19
                                                                             proprietary business or personal information, or has been properly designated “Confidential”.
                                                                        20
                                                                                            (b)     A party shall not be obligated to challenge the propriety of the designation of
                                                                        21
                                                                             documents or information as “Confidential” at the time such designation is made, or at any other
                                                                        22

                                                                        23 time, and failure to do so shall not preclude a subsequent challenge thereof.

                                                                        24                  (c)     Any party may move for a ruling that a document or category of documents

                                                                        25 designated as “Confidential” is or is not entitled to such status and protection, but the document or

                                                                        26
                                                                             category of documents shall be treated as so designated until such time as the designating party may
                                                                        27
                                                                             agree otherwise, or as the Court may otherwise order. The party who wishes to challenge the
                                                                        28


                                                                                                                              -7-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 8 of 12



                                                                         1 “Confidential” designation shall bear the burden of showing that the designation is unwarranted.

                                                                         2 Such a motion may be filed ten days after a party serves a written request for modification upon the

                                                                         3
                                                                             party who made the designation.
                                                                         4
                                                                                            (d)     Nothing in this Agreement shall prevent any party from applying to the Court
                                                                         5
                                                                             for relief therefrom, or from applying to the Court for further or additional protective orders.
                                                                         6
                                                                                    13.     The parties bound by this Agreement understand and agree that money damages
                                                                         7

                                                                         8 would not be an adequate remedy for any breach, threatened breach or violation of the content or

                                                                         9 spirit of this Agreement (“Agreement Breach”) and that any of the parties shall be entitled to seek

                                                                        10 immediate injunctive relief or other equitable remedies for any such Agreement Breach. Such

                                                                        11
                                                                             remedies shall not be deemed to be the exclusive remedy for any Agreement Breach, but shall be in
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                             addition to other remedies available, whether in law or in equity, including actual damages from
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                             such Agreement Breach. Further, the prevailing party in any action brought as a result of an
                                                                        14

                                                                        15 Agreement Breach shall be entitled to all enforcement costs, including attorney’s fees and costs that

                                                                        16 are incurred by such a party, and the collection of damages directly resulting from the Agreement

                                                                        17 Breach.

                                                                        18 Dated November 14, 2019                                         K&L GATES LLP
                                                                        19
                                                                                                                                           /s/ Christina Paul
                                                                        20
                                                                                                                                           Christina Paul, Esq.
                                                                        21                                                                 200 South Biscayne Blvd., Ste. 3900
                                                                                                                                           Miami, FL 33131-2399
                                                                        22                                                                 Attorneys for Defendants and
                                                                                                                                           Cross-Defendants
                                                                        23

                                                                        24 Dated November 14, 2019                                         GIBSON ROBB & LINDH LLP

                                                                        25                                                                 /s/ Chelsea Yuan
                                                                        26                                                                 Chelsea Yuan, Esq.
                                                                                                                                           201 Mission Street, Ste. 2700
                                                                        27                                                                 San Francisco, CA 94105
                                                                                                                                           Attorneys for Defendant
                                                                        28                                                                 Dominic Amato


                                                                                                                              -8-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 9 of 12



                                                                         1 Dated November 14, 2019                                      STONER GRANNIS LLP

                                                                         2
                                                                                                                                        /s/ William Stoner
                                                                         3
                                                                                                                                        William Stoner, Esq.
                                                                         4                                                              One Wilshire Building
                                                                                                                                        624 South Grand Avenue, Ste. 2200
                                                                         5                                                              Los Angeles, CA 90017
                                                                                                                                        Attorneys for Plaintiffs
                                                                         6

                                                                         7

                                                                         8                                               ORDER
                                                                         9          GOOD CAUSE APPEARING THEREFOR, IT IS ORDERED THAT the terms of the

                                                                        10 Protective Order as described in the Joint Stipulation between the Parties described above shall be

                                                                        11 entered as the Order of the Court and shall be binding upon the Parties and signatories to Exhibit
PAYNE & FEARS LLP




                                                                        12 A.
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13          IT IS SO ORDERED.
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14
                                                                                    11/15/2019
                                                                        15 DATED: ______________________                 _______________________________________
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                        16

                                                                        17

                                                                        18
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                                                                           -9-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 10 of 12



                                                                         1                             ATTACHMENT A
                                                                         2

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                                                                 -10-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 11 of 12



                                                                         1                               UNITED STATES DISTRICT COURT
                                                                         2                                      DISTRICT OF NEVADA
                                                                         3

                                                                         4 JOSEPH TODD DUNLAP, an individual, MONA                  Case No.: 2:19-cv-00189-JCM-BNW
                                                                           DUNLAP, an individual,
                                                                         5
                                                                                          Plaintiffs,
                                                                         6
                                                                                    v.                                              AGREEMENT REGARDING
                                                                         7                                                          CONFIDENTIAL INFORMATION
                                                                           DOMINIC AMATO, an individual, WHITE
                                                                         8 RIVER MARINE GROUP, a Missouri business
                                                                           entity, TRACKER MARINE GROUP, a Missouri
                                                                         9 business entity, TRACKER MARINE LLC, a
                                                                           Missouri limited liability company, TRACKER
                                                                        10 MARINE RETAIL, LLC, a Delaware limited
                                                                           liability company, DOES 1 through X, inclusive,
                                                                        11 and ROE CORPORATIONS 1 through X,
PAYNE & FEARS LLP




                                                                           inclusive, and
                                                                        12 ROE LIMITED LIABILITY COMPANIES 1
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                           through X, inclusive,
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW




                                                                                          Defendants.
                                                       (702) 851-0300




                                                                        14
                                                                           DOMINIC AMATO,
                                                                        15
                                                                                          Cross-Complainant,
                                                                        16
                                                                                    v.
                                                                        17
                                                                           WHITE RIVER MARINE GROUP, TRACKER
                                                                        18 MARINE GROUP, TRACKER MARINE, LLC,
                                                                           AND TRACKER MARINE RETAIL, LLC,
                                                                        19
                                                                                          Cross-Defendants.
                                                                        20

                                                                        21

                                                                        22          I, ______________________, hereby affirm that: Information including documents and
                                                                        23 things designated as “Confidential” as defined in the Joint Stipulated Agreement Governing the

                                                                        24
                                                                             Protection and Use of Confidential Information (the “Agreement”) entered in the above-captioned
                                                                        25
                                                                             action are being provided to me pursuant to the terms and restrictions in the Agreement.
                                                                        26
                                                                                    I have been given a copy of and have read the Agreement.
                                                                        27

                                                                        28 / / /


                                                                                                                           -11-
                                                                             Case 2:19-cv-00189-JCM-BNW Document 46 Filed 11/14/19 Page 12 of 12



                                                                         1          I am familiar with the terms of the Agreement and I agree to comply with, and be bound by,

                                                                         2 such terms.

                                                                         3
                                                                                    I submit to the jurisdiction of this Court for enforcement of the Agreement.
                                                                         4
                                                                                    I agree not to use any Confidential information disclosed to me pursuant to the Agreement
                                                                         5
                                                                             except for purposes of the above-captioned litigation and not to disclose any such information to
                                                                         6
                                                                             persons other than those specifically authorized by the Agreement, without the express written
                                                                         7

                                                                         8 consent of the party who has designated such information as “Confidential” or by order of the Court.

                                                                         9 Dated: __________________                              Signature: _______________________
                                                                        10                                                        Name: __________________________
                                                                        11
                                                                                                                                  Address: ________________________
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                                                                          ________________________
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                                                                           -12-
